Bellacosa, J.
(concurring). I concur in the result and in the reasoning of the opinion by Judge Hancock. I am also of the view that this result is a small price to pay for upholding the logic of the statutory framework. It supplies elemental fairness to defendants prosecuted for less serious crimes, but crimes nevertheless, which affect ordinary people and produce lifelong criminal records.
In coming to this conclusion, I am not unmindful either of the practicalities encountered in prosecuting the relatively greater numbers of these relatively less serious crimes. Rather, that is all the more reason for caution and special protections so that such prosecutions do not become routinized or treated by anyone as insignificant or unimportant.
Finally, there are balancing remedies more readily available to the State than to the hapless defendants when the State fails in its threshold procedural burden. The State can easily and promptly amend or supersede and pursue a proper prosecution on a jurisdictionally valid accusatory instrument (CPL 100.45 [2], [3]; 100.50 [1]).
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone and Bellacosa concur with Judge Hancock, Jr; Judge Bellacosa concurs in a separate opinion in which Chief Judge Wachtler and Judge Kaye also concur.
Order affirmed.